internal_revenue_service national_office technical_advice_memorandum index number control number tam-104808-98 sep taxpayer's name taxpayer's address taxpayer's identification no years involved date of conference legend a b w f e t n i f o f i p i issues has a transferred the a and b that it produces to b bona_fide sale transactions or should a inventory the a and b until sold to third parties by b in should b maintain separate specific goods groupings for its inventory of a c and d b should b maintain a separate specific goods grouping for the b that b purchases from a and c and resells without further processing conclusions under the circumstances described below a transfers the a and b to b in bona_fide sale transactions therefore a should not inventory the a and b until sold to third parties by b under the circumstances described below b may maintain one specific goods grouping for all of the b and qd and for all of the that it produces but must maintain separate specific goods groupings for all of the a and for all of the that it purchases from third parties under the circumstances described below b does not need to maintain a separate specific goods grouping of the b that b purchases from a and c and resells without further processing because b's sales of b are integrally related to its processing operations facts b is in the e business the e business the f and gq processes produce b exactly the same use the f process is approximately h percent more than producing one pound of b from the gq process regardless of which process is used the b has the cost_of_producing one pound of b using two alternative processes are used in both processes ultimately b produces d which is used in the f process in addition b receives a another material used in the f process from a subsidiary of b mixture into c and then into b b mixes the d with the a and then processes the a c a subsidiary of b operates a facility that produces b is transferred to b for further using the g process processing produces also is transferred to b for further processing addition b regularly purchases and sells a satisfy b's processing needs a also produces b using the f process the b in b and in order to the b that a b accounts for its inventory of a b and using the specific goods lifo_method for all of its inventory of a equivalent units method_of_accounting to value its inventory of a b uses one specific goods grouping c and in equivalent units of b and and uses the b a does not maintain any ending inventory title to the a is treated as having passed to b at the rather all of the a and b that a produces is accounted for as having been transferred to b time it is loaded for shipment and title to the b is treated as having passed to b at the time it yard transfers a and b make monthly accounting entries reflecting these is delivered to the shipping law and analysis sec_1_446-1 ii c of the income_tax regulations provides that no method_of_accounting is acceptable unless in the opinion of the commissioner it clearly reflects income_method used by the taxpayer in determining when income is to be accounted for will generally be acceptable if it accords with generally_accepted_accounting_principles is consistently used by the taxpayer from year to year and is consistent with the income the for example a taxpayer engaged in a tax regulations manufacturing business may account for the sales of the taxpayer's product when the goods are shipped when the product is delivered or accepted or when title to the goods passes to the customers whether or not billed depending on the method regularly employed in keeping the taxpayer's books sec_1_471-1 provides that a taxpayer's inventory should include all finished or partly finished goods and raw materials_and_supplies only those which have been acquired for sale or which will physically become part of merchandise intended for sale bottles and cases whether returnable or not will pass to the purchaser of the product to be sold therein merchandise should be included in the inventory only if title thereto is vested in the taxpayer in which class fall containers such as kegs if title thereto in the case of sec_472 of the internal_revenue_code provides that a taxpayer may use the lifo inventory_valuation method in inventorying goods specified in an application to use such method accordance with such regulations as the secretary may prescribe as necessary in order that the use of such method may clearly reflect income and use of such method shall be in the change to sec_472 provides that under the lifo_method goods comprising ending inventory are treated as first being those included in the opening_inventory of the taxable_year in the order of acquisition to the extent thereof and second those acquired in the taxable_year inventorying goods under the lifo_method the taxpayer shall inventory them at cost sec_472 provides that in nae sec_1_472-1 provides that for purposes of the specific_goods_method raw material in the opening_inventory must be compared with similar raw material in the closing_inventory there may be several types of raw materials depending on the character quality or price and each type of raw material in the opening_inventory must be compared with a similar type in the closing_inventory sec_1_472-1 provides that in the cotton textile industry there may be different raw materials depending upon marked differences in length of staple in color or grade of the cotton are being used at different times in the same mill to produce the same class of goods such differences would not necessarily require the classification into different raw materials but where different staple lengths or grades of cotton sec_1_472-1 provides that as to the pork packing industry a live hog is considered as being composed of various raw materials different cuts of a hog varying markedly in price and use primal cuts and several miscellaneous articles similarity in price and use these may be grouped into fewer classifications each group being classed as one raw material generally a hog is processed into approximately however due to sec_1_472-2 provides that goods of the specified type on hand as of the close of the taxable_year in excess of what were on hand as of the beginning of the taxable_year shall be included in the closing_inventory regardless of identification with specific invoices and regardless of specific cost accounting_records at costs determined pursuant to the provisions of subparagraph character of the transactions in which the taxpayer is engaged of this paragraph depending on the or sec_1_472-2 provides that in the case of a taxpayer engaged in manufacturing fabricating processing or otherwise producing merchandise such costs shall be determined i case of raw materials purchased or initially produced_by_the_taxpayer in the manner elected by the taxpayer under subparagraph taxpayer were engaged in purchase and sale transactions and ii in the case of goods in process regardless of the stage to which the manufacture fabricating or processing may have advanced and in the case of finished goods pursuant to any proper method which in the opinion of the commissioner clearly reflects income of this paragraph to the same extent as if the in the sec_1_472-3 provides that the lifo inventory may be adopted and used only if the taxpayer files with his income_tax return for the taxable_year as of the close of which the method is first to be used a statement of his election to use such such statement shall be accompanied by an inventory_method analysis of all inventories of the taxpayer in the case of a manufacturer this analysis shall show in detail the manner in which costs are computed with respect to raw materials goods in process and finished goods segregating the products whether in process or finished goods into natural groups on the basis of either similarity in factory processes through which they pass or style shape or use of finished products products shall be clearly described similarity of raw materials or similarity in each group of sec_1_472-8 i provides that where a manufacturer or processor is also engaged in the wholesaling or retailing of goods purchased from others the wholesaling or retailing operations with respect to such purchased goods shall not be considered a part of any manufacturing or processing unit in revrul_79_290 1979_2_cb_221 the taxpayer at one at the time of the ruling however the time manufactured or processed petroleum products from crude_oil that it had purchased taxpayer had sold its manufacturing and processing plant and continued its business activities solely as a distributor of refined petroleum products that it purchased on the open market the taxpayer used the specific_goods_method and grouped all of its refined petroleum products together whether refined from crude_oil by the taxpayer or purchased as finished products revrul_79_290 holds that the taxpayer improperly grouped the petroleum products that it had manufactured or processed together with the petroleum products that it had purchased as finished products not separately treated its manufacturing or processing operations from its wholesaling or retailing operations the basis for the holding was that the taxpayer had revrul_83_59 1983_1_cb_103 states that in determining whether a taxpayer's sales of its excess inventory were bona_fide arm's-length sales for federal_income_tax purposes it is well settled that the economic_substance of transactions rather than their form governs for tax purposes the ownership of property consists of a bundle of rights including its free use and enjoyment the control_over it the right to dispose_of regulatory laws not take place if the transferor of the property retains significant control_over the property transferred and continues to bear the economic risk of loss in any manner not contrary to existing rev_rul holds that a bona_fide sale does it also states that and it issue the taxpayer contends that the a and b that a produces are sold to b and therefore should be included in b's inventory the examining agent on the other hand contends that a should include the a and b in its inventory until the a and b are sold to third parties by b transfers of the a and b to b should be disregarded for federal tax purposes because there are no sales agreements or invoices reflecting the transfers and the transfers lack economic_substance and only serve to provide favorable tax consequences to the taxpayer the examining agent contends that the we believe that the transfers are bona_fide sales for federal a has given up physical possession of the a b has free use and enjoyment of the a and b and b income_tax purposes and b to b may dispose_of the a and b in any manner that it desires addition b bears the economic risk of loss if the value of the a and b decreases or if they are destroyed b will bear the loss not a in issue the lifo inventory_valuation method by matching the cost of the most recently purchased goods with the current sales revenue removes from current earnings any artificial profits attributable to inflationary increases in inventory costs industries inc v commissioner t c leather products co hamilton amity v commissioner 82_tc_732 the specific_goods_method matches the cost of the most the number of units in each ending inventory recently purchased goods with the current sales revenue in the following manner grouping is compared with the number of units in the corresponding beginning_inventory grouping change in the number of units in each of the inventory groupings then all of the purchasing costs for the year are matched with the sales revenue for the year number of units in any of the inventory groupings then the purchasing costs associated with those additional units is added to the ending inventory grouping and the remaining purchasing costs are matched with the sales revenue for the year is a decrease in the number of units in any of the inventory groupings then the costs associated with those units is added to the purchasing costs for the year which are then matched with the sales revenue for the year if there is an increase in the if there is no if there in order for the specific_goods_method to remove from current earnings only artificial profits attributable to inflationary increases in inventory costs the units in the ending inventory must be compared with similar units in the beginning_inventory see sec_1_472-1 and sec_1_472-3 this comparison of similar units is necessary because the method will remove from current earnings any profits attributable to increases in inventory costs whether those costs are attributable to inflation or other cause the following example illustrates the necessity of comparing company x's purchases for the year consist of a comparison of the number of units in the ending similar units in inventory under the specific_goods_method company x's beginning_inventory consists of widgets that cost dollar_figure each gadgets at a cost of dollar_figure each and its ending inventory consists of gadgets inventory with the number of units in the beginning_inventory shows that there is no change in the number of units all of the costs associated with the purchases for the year are matched with the sales revenue for the year the additional purchasing costs of dollar_figure per unit associated with the change from widgets to gadgets being added to the cost of the units sold this overstatement of the cost of the units sold will cause an understatement of company x's current earnings this will result in therefore this is not the intended result of removing from current earnings artificial profits attributable to inflationary increases in inventory costs because the increase in the inventory costs in this example is not due to inflation but due to a change from widgets to gadgets is reached only when units from the ending inventory are compared with similar units in the beginning_inventory thus the intended result to the extent that the specific_goods_method allows units that are not identical to be compared it potentially allows profits attributable to non-inflationary increases in inventory costs to be removed from current earnings specific_goods_method however make clear that the units do not need to be identical but rather the units must be similar see sec_1_472-1 and sec_1_472-3 the regulations under the initially we believe that sec_1_472-2 requires that raw materials be grouped separately from goods in process and finished goods sec_1_472-2 in describing the costing of goods on hand at the close of the year in excess of those on hand at the beginning of the year provides in sec_1 da i that a taxpayer engaged in manufacturing shall determine such costs for raw materials in the manner elected by the taxpayer under sec_1_472-2 process and finished goods are costed pursuant to any proper method which in the opinion of the commissioner clearly reflects income under sec_1_472-2 ii goods in within each of the categories of raw materials goods in process and finished goods similar units may be grouped together sec_1 472-l e and f illustrate the necessary degree of in the case of raw materials through two examples ee sec_1_472-1 illustrates that in the cotton similarity between units in order for the units to be grouped together textile industry cotton may consist of several different groups where there are marked differences in length of staple in color or grade of the cotton however where the differences in quality and character are slight such that the cotton may be used in the same mill to produce the same class of goods ’ the cotton would not necessarily have to be classified into different groups the result in sec_1_472-1 is qualified with the term necessarily because of the assumption that interchangeable units with slight differences in character and quality would not vary markedly in price and could be used to produce the same finished product at approximately the same total cost raw material cost and conversion cost illustrates that where units vary markedly in price or use they must be grouped separately similar based upon price and use they may be grouped together however where the units are sec_1_472-1 sec_1_472-1 also illustrates that within an overall range of raw materials that differ markedly in price and or use there may be subsets that are similar in price and use such that they may be grouped together thus whether the a and d in b's inventory must be separately grouped depends upon their classification as raw materials goods in process or finished goods and whether they are similar b c thus they may be grouped together in the present case the b are finished goods and have see the examining agent however contends that the b identical uses sec_1_472-3 produced using the e process are different from the b produced using the f process because there are cost differences in the two processes have similar uses but dissimilar costs must be grouped separately in the present case the units of b whether produced using the e or f process have sufficiently similar costs such that they may be grouped together even if we were to conclude that finished goods that the d and except for the acquired from third parties the c are goods in process believe that grouping the goods in process and the finished goods under the facts of the present case we class of goods must be defined narrowly in this context in order for the specific_goods_method effectively to remove from current earnings artificial profits solely attributable to inflationary increases in inventory costs m e o e clearly reflects the taxpayer's income therefore the c and d may be grouped together with the b first the and d can be expressed in terms of equivalent units of b furthermore since all of the c and d is converted into b and no other finished good there is no question as to which end product goods in process relate see sec_1_472-2 ii the a is raw material and is substantially identical in addition the purchased from third parties is raw material and is substantially identical expressed in terms of equivalent units of b a and must be separately grouped from the goods in process and the finished goods different character quality and price the a must be separately grouped from the c in addition because the a and c have although the a and could be as raw materials the the taxpayer contends that the a is not raw material ’ first the taxpayer contends that the transfer of a from a to b should be viewed as a transfer between divisions of a single corporation sec_1_1502-13 the a is goods in process determining whether in the hands of b the a is raw material or goods in process the separate corporate status of a and b should be respected see for example the single entity approach in under this type of approach the taxpayer contends we believe that for purposes of second the taxpayer argues that the a is goods in process because the a is not in its raw state a having partially processed it process is raw material we believe that the a held for entry into that process is to be used in b's e as purchased by b the a issue as stated above a taxpayer using the specific_goods_method must separately group the goods in its inventory based upon whether the goods are similar specific_goods_method must treat its manufacturing or processing operations separately from any wholesaling or retailing operations in this case the examining agent contends that the in addition a taxpayer using the the taxpayer contends that under its method_of_accounting the a and purchased from third parties are treated as first sold with the result that the a and c purchased from third parties never appears in ending inventory that the a and c purchased from third parties are raw materials we express no opinion regarding the propriety of the taxpayer's first sold method we conclude taxpayer must separately group the b that the taxpayer purchases from a and c and resells without further processing in revrul_79_290 we stated that the dollar-value_method provides a broader approach to the valuation of inventory as compared to the more narrow basis of valuation under the specific_goods_method even in the broader pooling approach the regulation provides that where a manufacturer or processor is also engaged in the wholesaling or retailing of purchased goods the wholesaling or retailing operations shall not be considered a part of any manufacturing or processing unit however the origin of the requirement to separately treat sec_1_472-8 manufacturing or processing operations from wholesaling or retailing operations is found in the pooling requirements of the dollar-value_method under the dollar-value_method is used to define the limits by which decreases in one item in the taxpayer's inventory may be offset by increases in a different item in the taxpayer's one such limitation is the natural_business_unit inventory nbu in setting forth the requirement to separately treat manufacturing and processing operations from wholesaling and retailing operations the regulation focuses on the taxpayer's activities the concept of pooling in 92_tc_1314 the court stated that the issue is therefore whether petitioner's purchase of finished inventory for sale to customers is a separate natural_business_unit from petitioner's manufacturing operations the one that we applied in amity leather is whether petitioner is engaged in a separate trade_or_business a taxpayer conducts an activity with continuity and the standard appropriate to this inquiry and if for instance in the example under issue if widgets and gadgets were contained in the same pool under the dollar-value_method but were different items the concept of pooling would allow the substitution of gadgets for widgets however because of the item concept the additional purchasing costs of dollar_figure per unit associated with the change from widgets to thus it gadgets would not be added to the cost_of_goods_sold is only when the concepts of pooling and item are used together that the dollar-value_method removes from current earnings any artificial profits attributable to inflationary increases in inventory costs -1l1- regularity for profit that activity is characterized as a trade_or_business commissioner v groetzinger u s when revrul_79_290 recognized that taxpayers using the specific_goods_method were required to separately treat manufacturing or processing operations from wholesaling or retailing operations it did so based upon the same principles as set forth under the dollar-value_method regulation requirement in the specific_goods_method that produced goods be separately grouped from purchased goods is based upon the taxpayer's activities thus the in general a taxpayer is engaged in the wholesaling or in applying this standard however it is necessary to retailing of inventory if the taxpayer purchases and resells rather than processes any of the enumerated types of inventory_assets including raw materials work in process or finished goods recognize that in certain circumstances the purchase and subsequent resale of a raw material used in manufacturing or processing may be so intertwined with the taxpayer's manufacturing or processing operations that the transaction is properly accounted for as part of the specific goods groupings for that activity although the obtaining of materials and the marketing of finished goods are necessary activities of a manufacturer or processor if they are not accompanied by the activity of changing the physical form of the asset acquired these activities are also consistent with the activities of a wholesaler or retailer activities are essential to the existence of a production activity and resale of an inventory_asset is appropriately integrated with the taxpayer's processing operations only if the taxpayer engages in the transaction to serve the taxpayer's physical processing activities therefore a transaction that involves the purchase thus the taxpayer's physical processing in the present case b requires b in geographical areas where b will normally transport b from its it does not have supplies inventories to the areas where it is needed certain circumstances the cost of transporting b can be prohibitive on occasion b will purchase the b that it needs from local third parties and re-sell from its inventories what is then no longer needed to satisfy its processing needs b consistently sells to third parties less b than it purchases from third parties a separate wholesaling or retailing operation believe that b's sales of b are integrally related to its processing operations under these circumstances we do not believe that b has however because in rather we caveat a copy of the technical_advice_memorandum is to be given to sec_6110 of the code provides that it the taxpayer may not be used or cited as precedent
